The precise question involved here, viz., *Page 500 
the validity of proceedings before the police judge, is also before us in People v. Allen, ante, 491. As there stated, I am satisfied they were valid. The absence and consequent disability of the justice of the peace are unquestioned, as is also the right of the police judge to perform his duties during their continuance. That is to say, the jurisdiction of the police judge is not in contest. Such jurisdiction rests upon the fact of the justice being unable to act, not from merely claiming it. Stating it in the process, if not true, would not confer jurisdiction, nor does failure to state it, if true, take jurisdiction away. The facts which gave the police judge jurisdiction fully appeared elsewhere in the record of the case, and in the complaint and warrant also the police judge was designated as "acting justice of the peace."
The defendant has not been injured or deprived of any right. He was complained against and held for trial before an official who had the unquestioned right to issue a warrant for his arrest. All the proceedings were regular and proper, and defendant's conviction is therefore affirmed.
SHARPE, C.J., and STEERE, FELLOWS, WIEST, CLARK, and McDONALD, JJ., concurred with SNOW, J. *Page 501